Order entered July 11, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00636-CR

                         CEDRIC DERRELL MILLAGE, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-80247-07

                                          ORDER
         The Court GRANTS appellant’s July 5, 2013 second motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE